Title: To Thomas Jefferson from C. W. F. Dumas, 23 January 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 23e. Janv. 1789

 Votre Excellence verra dans la Dépeche ci-jointe, tout ce qu’un Anachorette comme moi peut avoir oui dire de ce qui se passe.—Je saisis cette occasion pour Lui témoigner mon desir, de savoir si les dernieres Lettres, jusqu’ici au nombre de 5, que j’ai fait insérer successivement dans les supplémens de Leide et qui seront suivies de quelques autres encore, ont mérité l’approbation de V. E.
D’après la rémotion (c’est le terme favori ici pour désigner les dépositions et dégradations que l’on exerce encore tant qu’on peut) dont mon ami L——[Luzac] croit être menacé, V. E. ainsi que le Congrès, pourra juger de l’Esprit et des motifs qui ont dicté et opéré la mienne.
Je fais les voeux les plus sinceres pour la santé et conservation de Votre Excellence de qui je suis avec grand et vrai respect Le très humble & très-obéisst. serviteur,

C W F Dumas

